   Case 1:18-cv-01346-LPS Document 3 Filed 10/17/18 Page 1 of 1 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 VLADIMIR GUSINSKY REV. TRUST,                       )
 Individually and On Behalf of All Others            )
 Similarly Situated,                                 )
                                                     )   Case No. 1:18-cv-01346-LPS
                        Plaintiff,                   )
                                                     )   CLASS ACTION
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 USG CORPORATION, JOSE ARMARIO,                      )
 THOMAS A. BURKE, MATTHEW                            )
 CARTER, JR., GRETCHEN R.                            )
 HAGGARTY, WILLIAM H. HERNANDEZ,                     )
 BRIAN A. KENNEY, RICHARD P. LAVIN,                  )
 STEVEN F. LEER, and, JENNIFER F.                    )
 SCANLON,                                            )
                                                     )
                      Defendants.
                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Vladimir Gusinsky Rev. Trust (“Plaintiff”) hereby voluntarily dismisses the above-captioned

action (the “Action”) without prejudice. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified. Plaintiff’s dismissal of the

Action is therefore effective upon the filing of this notice.


    Dated: October 17, 2018                              RIGRODSKY & LONG, P.A.

                                                 By: /s/ Brian D. Long
                                                     Brian D. Long (#4347)
    OF COUNSEL:                                      Gina M. Serra (#5387)
                                                     300 Delaware Avenue, Suite 1220
    RM LAW, P.C.                                     Wilmington, DE 19801
    Richard A. Maniskas                              Telephone: (302) 295-5310
    1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
    Berwyn, PA 19312                                 Email: bdl@rl-legal.com
    Telephone: (484) 324-6800                        Email: gms@rl-legal.com
    Facsimile: (484) 631-1305
    Email: rm@maniskas.com                               Attorneys for Plaintiff
